UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4080


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD EUGENE BOWLING POWELL,

                  Defendant - Appellant.



                                No. 09-4103


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRACEY SCOTT RICH,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.     R. Bryan Harwell, District
Judge. (4:08-cr-00057-RBH-1; 4:08-cr-00057-RBH-2)


Submitted:    October 8, 2009                 Decided:   October 23, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina; Beattie Balentine Ashmore, Greenville,
South Carolina, for Appellants.     Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Pursuant      to    plea    agreements,         Richard        Eugene    Bowling

Powell    and    Tracey    Scott       Rich       pled   guilty       to    one    count     of

interference with commerce by robbery, in violation of 18 U.S.C.

§§ 1951(a), 2 (2006), and one count of using, carrying, and

possessing firearms during, in relation to, and in furtherance

of, a crime of violence, in violation of 18 U.S.C. §§ 924(c), 2

(2006).      The plea agreements included stipulated sentences of

twenty-five      years    for     Powell      and   fifteen      years       for    Rich,    in

accordance with Fed. R. Crim. P. 11(c)(1)(C), in exchange for

the   Government         dismissing        the       remaining         counts       in      the

indictment.          The district court accepted the plea agreements

and, therefore, was bound to sentence Powell to 300 months and

Rich to 180 months, which it did.

            On       appeal,    counsel       have       filed    a    joint       brief     in

accordance      with     Anders    v.    California,        386       U.S.    738    (1967),

stating that, in their view, there are no meritorious issues for

appeal.     Counsel question, however, whether the district court

fully complied with Rule 11 of the Federal Rules of Criminal

Procedure       in    accepting     the       guilty      pleas       and     whether       the

sentences are reasonable.              Powell and Rich were advised of their

right to file a pro se supplemental brief, but they have not

filed a brief.         The Government declined to file a brief.



                                              3
                  Because neither Powell nor Rich moved in the district

court to withdraw his guilty plea, any error in the Rule 11

hearing is reviewed for plain error. *                        United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                            To establish plain error,

appellants “must show:                 (1) an error was made; (2) the error is

plain; and (3) the error affects substantial rights.”                                      United

States      v.     Massenburg,         564   F.3d      337,       342-43    (4th   Cir.     2009)

(reviewing unpreserved Rule 11 error).                            “The decision to correct

the    error       lies    within      our    discretion,           and    we   exercise     that

discretion only if the error seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                                   Id. at

343 (internal quotation marks and citations omitted).

                  Counsel have not identified any error in the Rule 11

hearings,         and     our    review      of   the      record       reveals    none.      The

district          court    ensured        that    appellants’             guilty   pleas     were

knowing      and     voluntary         and   supported        by    a     sufficient     factual

basis.       See United States v. DeFusco, 949 F.2d 114, 116, 119-20

(4th       Cir.    1991).         We    therefore          affirm    Powell’s      and     Rich’s

convictions.

                  Next, Powell and Rich challenge the reasonableness of

their sentences.                We conclude, however, that we do not have

jurisdiction         over       this   portion        of    the    appeals.        The   federal

       *
       Powell filed a pro se motion to withdraw his plea, but
withdrew the motion before sentencing.


                                                  4
statute    governing        appellate       review    of    a    sentence,      18       U.S.C.

§ 3742(c)     (2006),        limits     the       circumstances         under     which       a

defendant may appeal a sentence to which he stipulated in a Rule

11(c)(1)(C)       plea    agreement     to       claims    that      “his    sentence       was

imposed in violation of law [or] was imposed as a result of an

incorrect application of the sentencing guidelines[.]”                                   United

States v. Sanchez, 146 F.3d 796, 797 & n.1 (10th Cir. 1998);

United States v. Littlefield, 105 F.3d 527, 527-28 (9th Cir.

1997).

             Here,       appellants’        sentences        were      not    imposed        in

violation     of     law.       Powell’s         216-month      sentence      and        Rich’s

ninety-six-month sentence on the robbery count were well within

the     240-month     statutory       maximum.         See      18    U.S.C.    § 1951(a)

(2006).      The     eighty-four-month            consecutive         sentences      on     the

firearm    count     were    mandated       by    statute,      and    were    within       the

maximum sentence of life imprisonment.                          See United States v.

Cristobal, 293 F.3d 134, 146-47 (4th Cir. 2002).                              Nor are the

sentences     a      result     of     an     incorrect         application          of     the

guidelines.        A sentence imposed pursuant to a Rule 11(c)(1)(C)

plea agreement is contractual and not based upon the guidelines.

See United States v. Cieslowski, 410 F.3d 353, 364 (7th Cir.

2005)     (stating       that    “[a]       sentence       imposed      under        a     Rule

11(c)(1)(C) plea arises directly from the agreement itself, not

from the Guidelines”); Littlefield, 105 F.3d at 528.                                 Because

                                              5
§ 3742(c) bars review of sentences imposed pursuant to a Rule

11(c)(1)(C) plea agreement and none of the exceptions applies,

we dismiss the appeals of the sentences.

             In accordance with Anders, we have reviewed the entire

records in these cases and have found no meritorious issues for

appeal.      We therefore affirm the convictions and dismiss the

appeals     of   the   sentences.      This       court    requires      that   counsel

inform their clients, in writing, of the right to petition the

Supreme Court of the United States for further review.                            If a

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court     for     leave   to       withdraw      from     representation.

Counsel’s motion must state that a copy thereof was served on

the client.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument        would   not    aid     the   decisional

process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                            6